Citation Nr: 0201192	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died on July [redacted], 1980.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for improved death pension benefits.


FINDING OF FACT

The appellant's countable annual income exceeded the 
$6,237.00 annual rate of improved death pension for a 
surviving spouse with no children, effective December 1, 
2000.


CONCLUSION OF LAW

The appellant does not meet the income criteria to be 
entitled to improved death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.273 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Pertinent 
regulations (which implement the VCAA but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Except as otherwise provided, these 
regulations also are effective November 9, 2000. 

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
appellant's claims.  This is so because the requirements of 
the new law have been satisfied.  By the RO decision, the 
statement of the case, and the November 2001 correspondence 
furnished the appellant, the appellant has been notified of 
the information and evidence necessary to substantiate her 
claim as well as notice of the VCAA.  Therefore, in light of 
the applicable laws and regulations as well as the evidence 
already obtained by the RO, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

As to the merits of the claim, the appellant asserts that she 
is entitled to improved death pension benefits because she 
does not have the money to pay her bills.  It is also 
requested that the appellant be afforded the benefit of the 
doubt. 

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2001).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (2001).  For the purpose of 
determining initial entitlement, the monthly rate of pension 
payable to the beneficiary shall be computed by reducing the 
beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273 (2001).

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.271 (2001).

The only exclusions from a surviving spouse's countable 
income for purposes of determining entitlement to such 
pension are set out by regulation and include the veteran's 
final expenses as well as certain medical expenses.  See 38 
C.F.R. § 3.272 (2001).  Specifically, the veteran's final 
expenses, such as the expenses of the veteran's just debts, 
last illness, and burial are excluded.  38 C.F.R. § 3.272(h) 
(2001).  They also include any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses.  An estimate based on a clear and 
reasonable expectation that unusual medical expenses will be 
realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to necessary 
adjustment.  Such amounts will be in excess of 5 percent of 
the applicable maximum annual pension rate for the person 
involved.  38 C.F.R. § 3.272 (2001). 

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2001).  Effective December 1, 
2000, the maximum annual rate of improved death pension for a 
surviving spouse with no children is $6,237.00.  38 U.S.C.A. 
§§ 1503, 1541(West 1991 & Supp. 2000); 38 C.F.R. § 3.23 
(2001); VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, 
Appendix B.

As to the merits of the claim, the record shows that the 
appellant and the veteran were married in April 1960.  The 
veteran died on July [redacted], 1980.  In July 1991, the RO granted 
the appellant death pension benefits effective May 1, 1991, 
and terminating June 1, 1991.

In June 2001, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  The Application reported that the appellant 
received $598.00 in monthly Social Security Administration 
(SSA) payments and had $50.00 a month in additional Medicare 
deductions.  Along with her June 2001 Application, the 
appellant filed a VA Form 21-8416, Medical Expense Report, in 
which she listed the following expenses: $50.00 for Medicare; 
$330.14 for prescription medications (paid 1/6/01); and 
$64.00 for visits to a physician (paid 1/6/01).  

(The Board notes that it is clear that the appellant, on the 
June 2001 Medical Expense Report, intended to report $50.00 a 
month for Medicare (i.e., $600.00 in yearly expenses).  The 
Board also finds it clear that the appellant, on the June 
2001 Medical Expense Report, intended to provide a yearly 
total for the expenses she incurred paying for prescription 
medications (i.e., $330.14 in yearly expenses) and visits to 
a physician (i.e., $64.00 in yearly expenses).)

In June 2001, the RO obtained a printout from the SSA that 
noted that the appellant received $553.00 in gross monthly 
benefits as of June 2000; $572.00 in gross monthly benefits 
as of December 2000; and $572.00 in gross monthly benefits as 
of January 2001.

In August 2001, the appellant filed another VA Form 21-8416, 
Medical Expense Report, in which she listed the following 
expenses: $50.00 "per month" for Medicare and $107.00 for 
private medical insurance to Rite Aid.  (The Board notes that 
the appellant added the words "per month" after her $50.00 
Medicare expense.  However, she added nothing after her 
private medical insurance expense.  Therefore, the Board 
concludes that she intended to report a one-time payment of 
$107.00 to Rite Aid for private medical insurance.)

In August 2001, the appellant also filed copies of a number 
of medical bills from various providers, dated in 2001.  
Specifically, she filed a July 28, 2001, bill from the 
University of Pittsburgh Physicians in the amount of $146.40; 
a June 22, 2001, bill from the University of Pittsburgh 
Physicians in the amount of $64.78; a June 11, 2001, bill 
from UPMC Health System in the amount of $49.08; a July 25, 
2001, bill from UPMC Health System in the amount of $226.10; 
and a June 30, 2001, bill from Alma Illery Medical Center in 
the amount of $800.00.  When added together, these bills 
total $1,286.36.  Nothing on the above bills indicated that 
the appellant had actually paid the above amounts.

In August 2001, the RO received a printout from the SSA that 
noted that the appellant received $573.00 in gross monthly 
benefits as of July 2001 and $588.00 in gross monthly 
benefits as of December 2001.  The SSA also notified the RO 
that the State of Pennsylvania paid the appellant's monthly 
Medicare payment ($50.00).

Initially, the Board notes that, because the appellant filed 
her application for benefits in June 2001, the calculation 
for pension purposes begins as of July 1, 2001.  See 
38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (2001).  
Therefore, the Board will look at the appellant's income for 
the subsequent twelve-month period in calculating her annual 
income.  As to the appellant's annual income, SSA records 
confirm that she received $573.00 a month in SSA payments 
from July to November 2001 (i.e., $2,865.00 in total 
payments) and $588.00 a month in SSA payments from December 
2001 to June 2002 ($4,116.00 in total payments).  See June 
and August 2001 printouts from the SSA.  Therefore, her total 
countable annual income is $6,981.00.  38 C.F.R. §§ 3.271, 
3.273 (2001).

As to exclusions from the above countable income, the Board 
notes that the appellant filed information regarding medical 
expenses.  First, as to Medicare expenses, because the SSA 
confirmed that she does not actually pay them, they cannot be 
used to offset her countable annual income.  See 38 C.F.R. 
§§ 3.271, 3.272 (2001).  Second, as to the medical expenses 
paid on January 6, 2001 (i.e., the $330.14 for prescription 
medications and the $64.00 for visits to a physician reported 
in the June 2001 Medical Expense Report), they cannot be used 
to offset her countable annual income because these expenses 
were paid before the appellant filed her claim.  Id.  Third, 
as to the medical bills filed by the appellant with her 
August 2001 Medical Expense Report (i.e., the $1,286.36 in 
medical bills for 2001), the Board notes that these bills 
show amounts owed by the appellant, not amounts actually 
paid.  Therefore, VA cannot take them into account in 
calculating her countable annual income.  Id.  Lastly, as to 
the remainder of the appellant's medical expenses (i.e., the 
$107.00 payment to Rite Aid for private medical insurance), 
the Board notes that this expense may only be excluded from 
her countable annual income to the extent it exceeds 5 
percent of her maximum annual pension rate (i.e., 5 percent 
of $6,237.00 which equals $311.85).  See 38 C.F.R. § 3.272 
(2001).  However, because the $107.00 paid for the private 
medical insurance does not exceed the above five percent 
amount (i.e., $311.85), it cannot be used to reduce the 
appellant's countable income. 

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given the 
total annual countable income of $6,981.00, it is clear that 
the appellant has exceeded the income limitation for improved 
death pension (for a surviving spouse with no children) of 
$6,237.00, effective December 1, 2000.  38 U.S.C.A. §§ 1503, 
1541(West 1991 & Supp. 2000); 38 C.F.R. § 3.23 (2001); VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.  
Thus, the claim must be denied due to excessive income.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

